Citation Nr: 9935307	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  96-27 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the appellant's character of discharge from service 
precludes him from receiving Department of Veterans Affairs 
(VA) benefits.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, MM and MD


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to June 
1970, when he was discharged from service characterized as 
under conditions other than honorable.  His claims for VA 
benefits were denied in rating decisions and administrative 
determinations because his character of discharge prevented 
establishment of eligibility for VA benefits.  In December 
1997 the Board of Veterans' Appeals (Board) concluded that 
the appellant had not submitted new and material evidence to 
reopen his claim.  He appealed that decision, and in May 1999 
the United States Court of Appeals for Veterans Claims 
(Court) granted the parties' joint motion for remand, vacated 
the Board's decision and remanded the matter for action 
consistent with the motion.  [citation redacted].  


FINDING OF FACT

The appellant presented a new factual basis for establishing 
veteran status.  


CONCLUSION OF LAW

Appellant's discharge from service does not preclude 
entitlement to VA benefits.  38 U.S.C.A. § 5303 (West 1991); 
38 C.F.R. § 3.354 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The appellant served on active duty from July 1968 to June 
1970.  During service, the appellant participated in combat 
actions in the early part of 1969; he was wounded and was 
awarded the Purple Heart Medal.  A special court-martial held 
in December 1969 found him guilty of being absent without 
leave (AWOL) from April 1, 1969, to on or about October 11, 
1969.  A portion of the sentence was suspended because of 
"the youth and immaturity of the accused and his prior good 
record."  He was then AWOL again from January 5, 1970, to on 
or about April 29, 1970.  In his May 1970 request for 
discharge from service, he acknowledged that his offense 
rendered him triable by special court martial, and that he 
requested discharge to escape trial by court-martial.  In May 
1970, he was referred for a neuropsychiatric evaluation.  He 
acknowledged having had about 150 LSD trips, the last on the 
day of confinement.  The examiner said that he was not 
psychotic and did not require hospitalization; the impression 
was emotionally unstable personality with drug abuse.  He was 
discharged from service on June 24, 1970, under conditions 
other than honorable.  In December 1970, he was advised by VA 
that he was barred from receiving VA benefits because of the 
character of his discharge.  

In 1974 he applied for VA compensation benefits, and was 
advised that the character and nature of his discharge from 
active duty made him ineligible for VA benefits.  In 1984 he 
again applied for VA compensation, and explained that he was 
AWOL because of stress and hardship arising out of a domestic 
problem, and that factor should have been "weighed against" 
his honorable combat service.  In response, VA asked him to 
submit additional information but he did not do so.  In 1991 
he sought to have VA benefits reinstated, explaining that his 
"mind was messed up" by Viet Nam when he went AWOL, and 
added that he was misled by the service department.  In 
particular, he reported on a VA Form 21-4138, Statement in 
Support of Claim, dated in June 1991 that he was told that he 
was going to get a bad conduct discharge under honorable 
conditions, but "now I find it was under dishonorable 
conditions."  He added that he still suffers from chemical 
dependency, and has ever since Viet Nam.  He further 
explained that he wishes to establish entitlement to VA 
benefits so he can receive treatment for post-traumatic 
stress disorder (PTSD), and for the shrapnel wounds he 
sustained while on active duty.  In response, VA notified him 
that his discharge precludes payment of compensation and 
pension benefits, but that he could receive free VA medical 
care for any service-connected disability.  He was also 
advised how to seek a revision of the service department's 
finding regarding his character of service.  

In November 1994 the appellant again asked his claim be 
considered based on the dishonorable discharge.  In support 
of his claim he submitted his own statement describing the 
events that led up to his AWOL periods, and a statement from 
MD, a VA social worker who had counseled the appellant during 
1994.  The social worker opined that at the times the 
appellant went AWOL he was experiencing unresolved and 
untreated PTSD.  In a letter dated in December 1994, the RO 
responded that the character of the appellant's discharge was 
a key factor in determining his entitlement to VA benefits, 
and therefore it was imperative that he submit whatever 
evidence he had that was relevant to the character of 
service.  He was also advised that if he did not respond 
within 60 days, VA would make a determination on his claim 
based on the evidence of record.  No response was received, 
and in May 1995 the RO advised the appellant that its 
previous determinations remained unchanged, and provided him 
copies of the forms necessary to request an upgraded 
discharge.  In response, the appellant resubmitted the 
materials submitted in November 1994, and added a VA Form 21-
4138, Statement in Support of Claim dated in May 1995 in 
which he stated that the evidence he submitted should have 
been considered new and material evidence for his PTSD claim, 
and that he had applied to the service department for an 
upgraded discharge in November 1994.  The Board notes that to 
date the record does not reflect that appellant has apprised 
VA that his discharge has been upgraded, and so the Board 
will proceed with the information that is of record in that 
regard.  The RO responded by informing the appellant that his 
claim was denied because his character of discharge prevented 
payment of VA benefits.  The appellant requested a Statement 
of the Case (SOC).  In April 1996 an Administrative Decision 
was made denying payment of VA benefits, and a SOC was issued 
in which it was explained that his character of discharge 
prevented him from receiving VA compensation benefits, and 
that the length of his first period of AWOL, 180 days, 
prevented him from receiving VA health care benefits.  

In June 1996 the appellant filed a substantive appeal, 
together with a statement explaining the events surrounding 
both periods of AWOL.  He requested a hearing before a 
traveling member of the Board, but later rescinded that 
request and asked instead for a hearing before RO personnel.  
That hearing was held in February 1997, at which testimony 
was taken from the appellant and MD.  Another individual, MM, 
attended the hearing but did not testify.  In September 1997 
documents were submitted on the appellant's behalf that 
included an excerpt from a publication entitled "The 
Eclipse," two medical journal articles, an article 
describing activities of the Marines in Viet Nam, and a 
letter from a physician describing the appellant's 
psychiatric history and condition.  The appellant was 
provided a copy of his hearing transcript, and submitted 
additional written evidence.  

In an Administrative Decision issued in July 1997, the 
evidence was reviewed and it was concluded that there was no 
indication the appellant was incompetent or insane during 
either period of AWOL.  The Decision also corrected the April 
1996 Decision to the extent it indicated the appellant was 
not eligible for VA medical care.  The Decision added that 
the appellant was required to establish his status as a 
veteran by a preponderance of the evidence, but had not done 
so.  A SSOC was furnished to the appellant.  

In a decision dated in December 1997 the Board addressed the 
claim as an attempt to reopen the previous determination that 
the appellant's character of discharge disqualified him from 
VA benefits.  The Court vacated that decision in May 1999, 
and remanded the matter.  In so doing, the Court granted the 
parties' joint motion in which they directed that, in light 
of the Court's decision in D'Amico v. West, 12 Vet. App. 264 
(1999), the issue before the Board was not an attempt to 
reopen but was whether the appellant presented a new factual 
basis for reconsideration of the final administrative 
decision; and, if so, whether his character of discharge 
precluded him from receiving VA benefits.  The motion also 
pointed out that the Board erred by failing to address the 
medical opinion of MD, and the two medical treatises he 
submitted following the hearing.  The Board points out that 
MD testified not that he is a medical professional, but that 
he has a Masters degree in Social Work and has for ten years 
counseled individuals afflicted with PTSD.  The motion stated 
that the Board failed to consider the definition of insanity 
contained in 38 C.F.R. § 3.354 with regard to whether the 
appellant was insane at the times he went AWOL.  

The record now contains a letter dated in February 1999 from 
DG, Ph.D, a psychologist who opined that the appellant was 
insane at the times he went AWOL, and the insanity was caused 
by his combat experiences.  Consideration of that evidence by 
the RO was waived, and that evidence is properly before the 
Board.  


Applicable Laws and Regulations

The law provides that, if a former service member did not die 
in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. §§ 101(2), 5303(a) (West 1991). 

A discharge or release because of one of the offenses 
specified in this paragraph is considered to have been issued 
under dishonorable conditions: 
(1)	Acceptance of an undesirable discharge to escape trial 
by general court-martial. 
(2)	Mutiny or spying. 
(3)	An offense involving moral turpitude.  This includes, 
generally, conviction of a felony. 
(4)	Willful and persistent misconduct.  This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious. 
(5)	Homosexual acts involving aggravating circumstances or 
other factors affecting the performance of duty.  38 C.F.R. 
§ 3.12(d).  

A discharge or release from service under one of the 
conditions specified in [38 C.F.R. § 3.12] is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  38 U.S.C.A. § 5303(b)(West 1991); 38 C.F.R. 
§ 3.12(b).  

An insane person is one who exhibits, due to disease, more or 
less prolonged deviation from his normal behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(a) (1999).  When a rating agency is 
concerned with determining whether a veteran was insane at 
the time he committed an offense leading to his . . . 
discharge . . . , it will base its decision on all the 
evidence procurable relating to the period involved, and 
apply the definition in 38 C.F.R. § 3.354(a).  38 C.F.R. 
§ 3.354(b) (1999).  


Analysis

This appellant's entitlement to VA benefits, and to the 
procedural advantages and evidentiary benefits, such as the 
duty to assist, the benefit of the doubt, and the new and 
material evidence standard, is predicated on his status as a 
veteran.  D'Amico; Laruan v. West, 11 Vet. App. 80 (1998).  
The appellant must demonstrate by a preponderance of the 
evidence that he is a "veteran."  Laruan at 84, citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  He 
previously failed in his attempts to do so.  Although a 
denial of veteran's status is not subject to reopening under 
Laruan, a person is not barred from subsequently applying for 
reconsideration of VA's denial; that application is reviewed 
using the preponderance of the evidence standard.  D'Amico; 
Laruan.  In order to obtain readjudication of a final denial 
of veteran status, at a minimum, a person must submit some 
different factual basis that was not previously considered.  

Entitlement to VA compensation and pension benefits is 
predicated on a discharge from service under conditions other 
than dishonorable.  38 U.S.C.A. §§ 101(2), 5303(a).  A 
discharge based on the appellant's acceptance of an 
undesirable discharge to escape a court-martial is, under 
38 C.F.R. § 3.12(d), considered to have been issued under 
dishonorable conditions.  As the appellant's request for an 
undesirable discharge was by its written terms predicated on 
his desire to avoid court-martial, his discharge is deemed by 
law to have been issued under dishonorable conditions.  

That is not the end of the inquiry, however:  the law 
provides that VA benefits may be available if it is 
determined that the appellant was insane at the time he 
committed the offense leading to the discharge.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  As reflected in the 
documents dated in May 1970 relative to the appellant's June 
1970 discharge, the offense that led to the discharge was the 
second period of AWOL, not the first period that lasted 180 
days.  The law requires that VA must next consider whether 
the appellant was insane during that period.  In that regard, 
the appellant argues that he was insane at the time he was 
AWOL as the result of domestic problems he encountered, 
economic problems, and PTSD caused by his combat experiences.  
There are no medical records before the Board that were 
prepared during either period that the appellant was AWOL.  
At the time VA made its December 1970 determination that the 
appellant was not entitled to VA benefits, the record 
contained a May 1970 Consultation Report that reflected that 
the appellant was not psychotic or suicidal, but was 
immature, fretful, disheveled, and had an emotionally 
unstable personality with drug abuse.  The examiner's 
recommendation was that he be given Thorazine four times 
daily.  He was characterized as being quite upset, 
manipulative and hysterical but did not require 
hospitalization.  The examiner added that "[e]xcessive 
punishment and confinement should be avoided or he will be a 
management problem."  The examiner did not specifically 
address whether or not the appellant was insane at that time, 
or during the period beginning on or about January 5, 1970.  
During a separation examination conducted in June 1970, the 
appellant's psychiatric system was deemed normal, and he was 
found qualified for discharge and to perform all the duties 
of his rank at sea or in the field.  

Also of record in December 1970 was a Memorandum from the 
appellant, a private, to the Commanding General, dated in May 
1970, that reflected the appellant's understanding that his 
conduct, in particular, his AWOL status from on or about 
January 5, 1970, to on or about April 29, 1970, rendered him 
triable by a court-martial, and that he was requesting 
discharge for the good of the service.  He indicated his 
understanding that his discharge would be an undesirable 
discharge.  He further indicated that he was requesting 
discharge to avoid court-martial.  His request was granted, 
and it was recommended that he receive an undesirable 
discharge.  The appellant received a discharge under other 
than honorable conditions in June 1970.  

The appellant has asserted since 1984 that he went AWOL 
because of psychological problems precipitated by domestic 
and economic problems, and by PTSD.  He submitted no medical 
evidence in support of that assertion, however, until 
recently.  In a statement dated in February 1999 from DG, a 
treating psychologist, it was reported that he had viewed the 
matter and it was his opinion that the appellant was insane 
when he went AWOL.  The basis for his opinion was that the 
appellant, injured by shrapnel during his service in Viet 
Nam, acted irrationally and inappropriately following his 
return from Viet Nam.  That behavior was the direct result of 
the psychological trauma he experienced in combat.  The 
psychologist added the following:  

I believe the evidence shows that [the 
appellant's] judgment at the time he 
committed the acts that led to his 
dishonorable discharge was substantially 
impaired by the symptoms of PTSD that 
stemmed from combat trauma.  I further 
believe that his condition at the time 
meets the definition of insanity 
contained in 38 CFR 3.354(a). . . .  I 
believe he was suffering from PTSD at the 
time of his AWOLs and various other 
inappropriate acts.  The community in 
question would be the military community 
in which he had been educated and trained 
and to which he belonged.  The accepted 
standards of behavior that PTSD made him 
no longer able to follow would include 
not going AWOL and respecting authority 
(including military regulations, 
superiors, and commanding officers).  
[emphasis in original]

The regulation referred to by DG provides that an insane 
person is one who exhibits, due to disease, more or less 
prolonged deviation from his normal behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(a) (1999).  

Although the appellant has previously argued that he was 
distraught by domestic and financial matters when he went 
AWOL, he had not submitted an opinion from a qualified 
medical professional in support of his assertion in that 
regard.  The service medical records contained no medical 
evidence specifically addressing that question, nor was there 
any other evidence specifically addressing that question.  
The Board finds that the appellant has submitted evidence, 
namely DG's February 1999 medical opinion, that provides a 
new factual basis for consideration of his claim seeking 
entitlement to VA benefits.  

The appellant is required to establish his status as a 
veteran by a preponderance of the evidence.  As noted above, 
until recently there was no medical evidence of record that 
specifically addressed whether the appellant was insane at 
the time he was AWOL for the second period.  The examinations 
conducted following the appellant's second period of AWOL and 
prior to his discharge from active duty revealed information 
addressing his psychiatric status then, not during the period 
of AWOL.  The only medical evidence addressing the 
appellant's psychiatric status at the time he went AWOL the 
second time was the February 1999 statement.  Based on that 
statement, the Board finds that the appellant has established 
by a preponderance of the evidence that he was insane as that 
term is defined in 38 C.F.R. § 3.354 at the time he committed 
the offense that led to his discharge.  Accordingly, he has 
established his status as a veteran, and as such cannot be 
precluded from benefits under the laws administered by the 
Secretary based upon his period of service.  
38 U.S.C.A. § 5303(a), (b); 38 C.F.R. § 3.354.  

It should be noted that although the RO determined at one 
point that the appellant was not eligible for VA benefits at 
all, even treatment at VA facilities under chapter 17, title 
38, United States Code, because he was discharged following a 
period of 180 days of AWOL, it was subsequently explained 
that the basis for the appellant's discharge concerned not 
that first period of AWOL; rather, it was the second, shorter 
period.  As the appellant was not a conscientious objector, 
was not discharged under a sentence of a court-martial, was 
not an officer who resigned for the good of the service, was 
not a deserter, was not an alien, and was not released under 
other than honorable conditions as a result of being AWOL for 
a continuous period of at least 180 days, 38 C.F.R. § 3.12(c) 
is not applicable here.



ORDER

The appellant's character of discharge from service does not 
preclude him from receiving VA benefits.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

